ACCEPTED
                                                                                                  01-14-00156-CR
                                                                                        FIRST COURT OF APPEALS
                                                                                                HOUSTON, TEXAS
                                                                                             2/16/2015 2:31:31 PM
                                                                                              CHRISTOPHER PRINE
                                                                                                           CLERK



                             NO: 01-14-00156-CR
                                                                       FILED IN -
                                                             1st COURT OF--APPEALS
                                                                                        - ----
                                                                 HOUSTON,             -
                                                                                   --- TEXAS
JAVIER GALINDO PACHECO                   §            IN THE FIRST       - - ----ID K ------
                                                             2/16/2015
                                                                     - 2:31:31
                                                                       -                  -- PM
                                                                 ---- VO ------
                                                             CHRISTOPHER          --       A. PRINE
                                                                           ----
                                                                        --Clerk
              V.                         §            COURT OF APPEALS
                                                                    - -


STATE OF TEXAS                           §            HOUSTON, TEXAS
                                                                            FILED IN
    MOTION FOR LEAVE TO WITHDRAW AS COUNSEL   FOR
                                       1st COURT OF APPEALS
        APPELLANT AND ORDER GRANTING SAME  HOUSTON, TEXAS
                                                                  2/17/2015 11:28:00 AM
                                                                  CHRISTOPHER A. PRINE
        Maite Sample, the Court appointed appellate counsel       for Appellant,
                                                                           Clerk

Javier Galindo Pacheco, respectfully moves to withdraw as counsel in this

case.

        The reason for this request is that following a careful review of the

complete court record and transcripts in this case, including the presentence

report; after corresponding with Appellant, and after researching the law as

it relates to the facts of this case, counsel has concluded that any further

proceedings on behalf of Appellant would be wholly frivolous and without

arguable merit within of Anders v. California, 386 U.S. 738 (1967) and its

progeny. A copy of a letter sent to Appellant informing him of the filing of

the Anders brief along with this motion to withdraw is attached to this

motion.

                                                             /s/ Maite Sample
                                                                   Maite Sample
                                                                SBOT # 24052072
                      CERTIFICATE OF SERVICE

      A true copy of this motion has been delivered via email to the

appellate division of the Harris County District Attorney's office on

February 9, 2015.


                                                    /s/ M aite Sam ple
                                                    Maite Sample
                            NO: 01-14-00156-CR


JAVIER GALINDO PACHECO                  §            IN THE FIRST

             V.                         §            COURT OF APPEALS

STATE OF TEXAS                          §            HOUSTON, TEXAS

                                   ORDER

      Counsel for the appellant moves for permission to withdraw as

attorney of record for the appellant and to be relieved of any future

professional obligation, responsibility, or duty to the appellant. After

considering the same, the Court finds the motion should be granted.

      Therefore, it is ORDERED that Maite Sample is hereby relieved of

any future professional obligation, responsibility or duty to the appellant

other than providing access to any and all materials which are necessary to

represent appellant in this case and which are within her possession to

retained counsel.

      SIGNED AND ENTERED this ______day of _____________, 2015.



                          _________________________________________
                                         Justice Presiding